
	

113 HR 1688 IH: Never Contract With the Enemy Act
U.S. House of Representatives
2013-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1688
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2013
			Ms. Shea-Porter
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To prohibit contracting with the enemy.
	
	
		1.Short titleThis Act may be cited as the
			 Never Contract With the Enemy
			 Act.
		2.Prohibition on
			 contracting with the enemy
			(a)Statement of
			 policyIt shall be the policy of the United States that executive
			 agencies shall not contract with the enemy or with a person or entity that has
			 been identified as providing funds received under a contract, grant, or
			 cooperative agreement directly or indirectly to an enemy of the United States
			 or otherwise supporting those who are actively opposing the United States or
			 coalition forces in a contingency operation.
			(b)Authority To
			 terminate or void contracts, grants, and cooperative agreements and To restrict
			 future award
				(1)In
			 generalNot later than 30 days after the date of the enactment of
			 this Act, the Federal Acquisition Regulation shall be revised to provide that,
			 upon notice from a Senior Procurement Executive or the commander of a
			 geographic combatant command under subsection (e)(3), the head of contracting
			 activity of an executive agency may do the following:
					(A)If the notice is
			 that a person or entity has been identified as providing funds received under a
			 contract, grant, or cooperative agreement of the executive agency directly or
			 indirectly to an enemy of the United States or a person or entity who is
			 actively supporting an enemy of the United States or otherwise supporting those
			 who are actively opposing United States or coalition forces in a contingency
			 operation—
						(i)either—
							(I)terminate for
			 default the contract, grant, or cooperative agreement; or
							(II)void the
			 contract, grant, or cooperative agreement in whole or in part; and
							(ii)restrict the
			 future award to the person or entity so identified of contracts, grants, or
			 cooperative agreements of the executive agency.
						(B)If the notice is
			 that the person or entity has failed to exercise due diligence to ensure that
			 none of the funds received under a contract, grant, or cooperative agreement of
			 the executive entity are provided directly or indirectly to an enemy of the
			 United States or a person or entity who is actively supporting an enemy of the
			 United States or otherwise supporting those who are actively opposing United
			 States or coalition forces in a contingency operation, terminate for default
			 the contract, grant, or cooperative agreement.
					(2)Treatment as
			 voidFor purposes of this section:
					(A)A contract, grant,
			 or cooperative agreement that is void is unenforceable as contrary to public
			 policy.
					(B)A contract, grant,
			 or cooperative agreement that is void in part is unenforceable as contrary to
			 public policy with regard to a segregable task or effort under the contract,
			 grant, or cooperative agreement.
					(c)Contract
			 clause
				(1)In
			 generalNot later than 30 days after the date of the enactment of
			 this Act, the Federal Acquisition Regulation shall be revised to require
			 that—
					(A)the clause
			 described in paragraph (2) shall be included in each covered contract, grant,
			 and cooperative agreement of an executive agency that is awarded on or after
			 the date of the enactment of this Act; and
					(B)to the maximum
			 extent practicable, each covered contract, grant, and cooperative agreement of
			 an executive agency that is awarded before the date of the enactment of this
			 Act shall be modified to include the clause described in paragraph (2), other
			 than the matter provided for in subparagraph (A) of that paragraph.
					(2)Clause
			 describedThe clause described in this paragraph is a clause
			 that—
					(A)requires the
			 contractor, or the recipient of the grant or cooperative agreement, to certify
			 in connection with entry into the contract, grant, or cooperative agreement
			 that the contractor or recipient, as the case may be, has never knowingly
			 provided funds directly or indirectly to an enemy of the United States or a
			 person or entity who is actively supporting an enemy of the United States or
			 otherwise knowingly supported those who are actively opposing United States or
			 coalition forces in a contingency operation;
					(B)requires the
			 contractor, or the recipient of the grant or cooperative agreement, to exercise
			 due diligence to ensure that none of the funds received under the contract,
			 grant, or cooperative agreement are provided directly or indirectly to an enemy
			 of the United States or a person or entity who is actively supporting an enemy
			 of the United States or otherwise supporting those who are actively opposing
			 United States or coalition forces in a contingency operation; and
					(C)notifies the
			 contractor, or the recipient of the grant or cooperative agreement, of the
			 authority of the head of the contracting activity to terminate or void the
			 contract, grant, or cooperative agreement, in whole or in part, as provided in
			 subsection (b).
					(3)Covered
			 contract, grant, or cooperative agreementIn this subsection, the
			 term covered contract, grant, or cooperative agreement means a
			 contract, grant, or cooperative agreement with an estimated value in excess of
			 $20,000.
				(d)Requirements
			 following contract actionsNot later than 30 days after the date
			 of the enactment of this Act, the Federal Acquisition Regulation shall be
			 revised as follows:
				(1)To require that
			 any head of contracting activity taking an action under subsection (b) to
			 terminate, void, or restrict a contract, grant, or cooperative agreement notify
			 in writing the contractor or recipient of the grant or cooperative agreement,
			 as applicable, of the action.
				(2)To permit, in such
			 manner as the Federal Acquisition Regulation as so revised shall provide, the
			 contractor or recipient of a grant or cooperative agreement subject to an
			 action taken under subsection (b) to terminate or void the contract, grant, or
			 cooperative agreement, as the case may be, an opportunity to contest the action
			 within 30 days of receipt of notice of the action.
				(e)Identification
			 of supporters of the enemy
				(1)IdentificationNot
			 later than 30 days after the date of the enactment of this Act, the Secretary
			 of Defense and each Senior Procurement Executive shall carry out a program to
			 use available intelligence (including information made available pursuant to
			 subsection (g)(1)) to—
					(A)either—
						(i)in
			 the case of the geographic combatant commands, review persons and entities who
			 receive United States funds through contracts, grants, and cooperative
			 agreements performed for such commands in their areas of responsibility;
			 or
						(ii)in
			 the case of the Senior Procurement Executives, review persons and entities who
			 receive United States funds through contracts, grants, and cooperative
			 agreements performed for their agencies; and
						(B)identify any such
			 persons and entities who are providing funds received under a contract, grant,
			 or cooperative agreement of an executive agency directly or indirectly to an
			 enemy of the United States or a person or entity who is actively supporting an
			 enemy of the United States or otherwise supporting those who are actively
			 opposing United States or coalition forces in a contingency operation.
					(2)Discharge by DoD
			 through commanders of combatant commandsThe Secretary of Defense
			 shall carry out the program required by paragraph (1) through the commanders of
			 the geographic combatant commands.
				(3)Notification of
			 contracting activitiesIf a Senior Procurement Executive or the
			 commander of a geographic combatant command, acting pursuant to a program
			 required by paragraph (1), identifies a person or entity as actively supporting
			 an enemy of the United States or otherwise supporting those who are actively
			 opposing United States or coalition forces in a contingency operation, the
			 Senior Procurement Executive or commander, as the case may be, shall notify the
			 heads of contracting activities of the executive agencies in writing of such
			 identification. Any written notification pursuant to this paragraph shall be
			 made in accordance with procedures established to implement the revisions to
			 the Federal Acquisition Regulation required by this section.
				(4)Annual
			 reviewAs part of the programs required by paragraph (1), the
			 Senior Procurement Executives and the commanders of the geographic combatant
			 commands shall, on an annual basis, review the lists of persons and entities
			 previously covered by a notice under paragraph (3) as having been identified
			 pursuant to paragraph (1)(B) in order to determine whether or not such persons
			 and entities continue to warrant identification pursuant to paragraph (1)(B).
			 If a Senior Procurement Executive or commander determines pursuant to such a
			 review that a person or entity no longer warrants identification pursuant to
			 paragraph (1)(B), the Senior Procurement Executive or commander, as the case
			 may be, shall notify the heads of contracting activities of the executive
			 agencies in writing of such determination.
				(5)Protection of
			 classified informationClassified information relied upon to make
			 an identification in accordance with this subsection may not be disclosed to a
			 contractor or a recipient of a grant or cooperative agreement with respect to
			 which an action is taken pursuant to the authority provided in subsection (b),
			 or to their representatives, in the absence of a protective order issued by a
			 court of competent jurisdiction established under Article I or Article III of
			 the Constitution of the United States that specifically addresses the
			 conditions upon which such classified information may be so disclosed.
				(f)Delegation of
			 certain responsibilities
				(1)Responsibility
			 to identify and provide noticeA Senior Procurement Executive may
			 delegate the responsibilities in paragraphs (1), (3), and (4) of subsection (e)
			 to the designated deputy of such Executive. The commander of a geographic
			 combatant command may delegate the responsibilities in such paragraphs to the
			 deputy commander of that combatant command. Any delegation of responsibilities
			 under this paragraph shall be made in writing.
				(2)Nondelegation of
			 responsibility for contract actionsThe authority provided by
			 subsection (b) to terminate, void, or restrict contracts, grants, and
			 cooperative agreements may not be delegated below the level of head of
			 contracting activity.
				(g)Additional
			 responsibilities of executive agencies
				(1)Dissemination of
			 information on supporters of the enemyThe Secretary of Defense
			 and the Administrator for Federal Procurement Policy shall jointly carry out a
			 program through which the contracting activities of the executive agencies may
			 provide information to Senior Procurement Executives and the commanders of the
			 geographic combatant commands relating to persons or entities who may be
			 providing funds received under contracts, grants, or cooperative agreements of
			 the executive agencies directly or indirectly to an enemy of the United States
			 or a person or entity who is actively supporting an enemy of the United States
			 or otherwise supporting those who are actively opposing United States or
			 coalition forces in a contingency operation. The program shall be designed to
			 facilitate and encourage the sharing of information between executive agencies
			 and the geographic combatant commands.
				(2)Inclusion of
			 information on contract actions in FAPIISUpon the termination,
			 voiding, or restriction of a contract, grant, or cooperative agreement of an
			 executive agency under subsection (b), the head of contracting activity of the
			 executive agency shall provide for the inclusion in the Federal Awardee
			 Performance and Integrity Information System (FAPIIS), or other formal system
			 of records on contractors or entities, of appropriate information on the
			 termination, voiding, or restriction, as the case may be, of the contract,
			 grant, or cooperative agreement.
				(3)ReportsThe
			 head of contracting activity that receives a notice pursuant to subsection
			 (e)(3) shall submit to the Senior Procurement Executives and the commanders of
			 the geographic combatant commands a report on the action, if any, taken by the
			 head of contracting activity pursuant to subsection (b), including a
			 determination not to terminate, void, or restrict the contract, grant, or
			 cooperative agreement as otherwise authorized by subsection (b).
				(h)Reports
				(1)In
			 generalNot later than March 1 each year, the Secretary of
			 Defense shall, in consultation with the heads of other executive agencies,
			 submit to the appropriate committees of Congress a report on the use of the
			 authorities in this section in the preceding calendar year, including the
			 following:
					(A)For each instance
			 in which an executive agency exercised the authority to terminate, void, or
			 restrict a contract, grant, and cooperative agreement pursuant to subsection
			 (b), the following:
						(i)The
			 executive agency taking such action.
						(ii)An
			 explanation of the basis for the action taken.
						(iii)The value of the
			 contract, grant, or cooperative agreement voided or terminated.
						(iv)The
			 value of all contracts, grants, or cooperative agreements of the executive
			 agency in force with the person or entity concerned at the time the contract,
			 grant, or cooperative agreement was terminated or voided.
						(B)For each instance
			 in which an executive agency did not exercise the authority to terminate, void,
			 or restrict a contract, grant, and cooperative agreement pursuant to subsection
			 (b) as requested pursuant to subsection (e)(3), the following:
						(i)The
			 executive agency concerned.
						(ii)An
			 explanation why the action was not taken.
						(2)FormAny
			 report under this subsection may be submitted in classified form.
				(i)Other
			 definitionsIn this section:
				(1)The term
			 appropriate committees of Congress means—
					(A)the Committee on
			 Armed Services, the Committee on Homeland Security and Governmental Affairs,
			 and the Committee on Appropriations of the Senate; and
					(B)the Committee on
			 Armed Services, the Committee on Oversight and Government Reform, and the
			 Committee on Appropriations of the House of Representatives.
					(2)The term
			 combatant command means a command established pursuant to chapter
			 6 of title 10, United States Code.
				(3)The term
			 contingency operation has the meaning given that term in section
			 101(a)(13) of title 10, United States Code.
				(4)The term
			 enemy of the United States means any of the following:
					(A)Any person or
			 organization determined by the Secretary of Defense or the Secretary of State
			 to be hostile to United States forces or interests or providing support to any
			 person or organization hostile to United States forces or interests during the
			 time of a declared war, peacekeeping operation, or other military or
			 contingency operation.
					(B)Any organization
			 designated as a terrorist organization under section 219(a) of the Immigration
			 and Nationality Act (8 U.S.C. 1189(a)).
					(5)The term
			 executive agency has the meaning given that term in section 133 of
			 title 41, United States Code.
				(6)The term
			 head of contracting activity has the meaning given that term in
			 subpart 601 of part 1 of the Federal Acquisition Regulation.
				(7)The term
			 Senior Procurement Executive has the meaning given that term in
			 section 1702 of title 41, United States Code.
				(j)Coordination
			 with current authorities applicable to CENTCOM
				(1)Repeal of
			 superseded authorityEffective 30 days after the date of the
			 enactment of this Act, section 841 of the National Defense Authorization Act
			 for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1510; 10 U.S.C. 2302 note)
			 is repealed.
				(2)Use of
			 superseded authorities in discharge of requirementsIn providing
			 for the discharge of the requirements of this section by the Department of
			 Defense, the Secretary of Defense may use and modify for that purpose
			 requirements and procedures established by the Secretary for purposes of the
			 discharge of the requirements of section 841 of the National Defense
			 Authorization Act for Fiscal Year 2012.
				
